                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JAMES P. SCANLAN, on behalf of himself
 and all others similarly situated,

                                Plaintiff,             Case No. 2:18-cv-04040-HB

 -vs.-

 AMERICAN AIRLINES GROUP, INC., and
 AMERICAN AIRLINES, INC.

                                Defendants,



         PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT AS TO
                    DEFENDANTS’ AFFIRMATIVE DEFENSES

         Plaintiff James Scanlan, by and through the undersigned counsel, hereby moves for

partial summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure on all

affirmative defenses asserted in Defendants’ Answer to the Second Amended Complaint (ECF

No. 97). As set forth in the attached Memorandum of Law, the undisputed factual record

demonstrates that each of Defendants’ affirmative defenses is either factually unsupported or

legally defective.

         Plaintiff therefore respectfully requests that this Court grant summary judgment to

Plaintiff with respect to all affirmative defenses asserted by Defendants in Defendants’ Answer

to the Second Amended Complaint.
Dated: July 17, 2020       Respectfully submitted,

                             /s/ Adam H. Garner
                           Adam Harrison Garner (Bar I.D. 320476)
                           THE GARNER FIRM LTD.
                           1515 Market St. Suite 1200
                           Philadelphia PA 19102
                           Telephone: (215) 645-5955
                           Facsimile: (215) 645-5960
                           Email: adam@garnerltd.com

                           R. Joseph Barton (pro hac vice)
                           Colin M. Downes (pro hac vice)
                           BLOCK & LEVITON LLP
                           1735 20th Street, NW
                           Washington D.C. 20009
                           Telephone: (202) 734-7046
                           Fax: (617) 507-6020
                           jbarton@blockesq.com
                           colin@blockesq.com

                           Peter Romer-Friedman (pro hac vice)
                           GUPTA WESSLER PLLC
                           1900 L Street NW, Suite 312
                           Washington, D.C. 20036
                           Telephone: (202) 888-1741
                           Email: peter@guptawessler.com

                           Matthew Z. Crotty (pro hac vice)
                           CROTTY & SON LAW FIRM, PLLC
                           905 W. Riverside Ave.
                           Suite 404
                           Spokane, WA 99201
                           Tel: (509) 850-7011
                           matt@crottyandson.com

                           Thomas G. Jarrard (pro hac vice)
                           LAW OFFICE OF THOMAS G. JARRARD
                           LLC
                           1020 N. Washington St.
                           Spokane, WA 99201
                           Tel: (425) 239-7290
                           Fax: (509) 326-2932
                           Tjarrard@att.net

                           Michael J. Scimone (pro hac vice)


                       2
    OUTTEN & GOLDEN LLP
    685 Third Avenue, 25th Floor
    New York, New York 10017
    Telephone (212) 245-1000
    Email: mscimone@outtengolden.com

    Attorneys for Plaintiff




3
                                CERTIFICATE OF SERVICE

       The foregoing Plaintiff’s Motion for Partial Summary Judgment as to Defendants’

Affirmative Defenses was filed electronically with the Court on July 17, 2020, and is available

for viewing and downloading from the ECF system. Service was accomplished on all parties by

operation of the Notice of Electronic Case Filing.



                                                     /s/ Adam H. Garner
                                                     Adam Harrison Garner (Bar I.D. 320476)
                                                     THE GARNER FIRM LTD.
                                                     1515 Market St. Suite 1200
                                                     Philadelphia PA 19102
                                                     Telephone: (215) 645-5955
                                                     Facsimile: (215) 645-5960
                                                     Email: adam@garnerltd.com




                                                4
